IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

WILLIAM T. MORRISON, JR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D16-1781

FLORIDA DEPARTMENT OF
CORRECTIONS,

     Appellee.
_______________________________/

Opinion filed April 25, 2017.

An appeal from the Circuit Court for Leon County.
Charles W. Dodson, Judge.

William T. Morrison, Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Erik Kverne, Assistant Attorney General,
Tallahassee; Kenneth S. Steely, General Counsel, Department of Corrections,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.